Citation Nr: 1603467	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-42 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	David Russotto, Esq.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The appellant served on active duty from June 1978 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2011, the Board reopened the claim of entitlement to service connection for an acquired psychiatric disorder and remanded the claim for further development.  In April 2014, the Board again remanded the claim for further development.

The Veteran's counsel has submitted additional evidence since the September 2012 supplemental statement of the case and has explicitly not waived initial agency of original jurisdiction (AOJ) consideration of that evidence.  38 C.F.R. § 20.1304(c) (2015).  In light of the decision below, wavier of initial AOJ consideration of the additional evidence is unnecessary.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran has schizophrenia.

2.  Clear and unmistakable evidence establishes that the Veteran had schizophrenia prior to his period of active duty.

3.  The record does not show by clear and unmistakable evidence that the Veteran's preexisting schizophrenia was not aggravated during his period of active duty.


CONCLUSION OF LAW

Schizophrenia was aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

Pertinent law and regulations

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 U.S.C.A. § 1154; 38 C.F.R. § 3.306(a).

No compensation shall be paid if the disability resulting from injury or disease in service is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2014).  Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301 (2015).

Analysis

There is conflicting evidence on whether the Veteran has schizophrenia or a substance-induced psychotic disorder.  Direct service connection cannot be granted for substance-induced psychotic disorder.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

In a February 2009 statement, the VA treating psychiatrist noted that it was his understanding that service connection had been denied because it was thought that his psychotic symptoms were due to intoxication with recreational drugs, as opposed to a primary psychotic disorder.  The doctor noted that it can often be difficult to make an accurate diagnosis of substance-induced psychosis versus schizophrenia since both disorders could be occurring at the same time.  The psychiatrist indicated that the Veteran's continued evidence of psychotic symptoms in the absence of drugs since 1984 and 1985 is supportive of a diagnosis of schizophrenia both now and during the time of military service.  The doctor added that the claimant's positive drug test during in-service hospitalizations does not exclude the possibility that he had schizophrenia at that time.  The psychiatrist stated that in his clinical opinion, considering the totality of the clinical course since 1984 it is likely that he had a diagnosis of schizophrenia with its onset prior to 1984.

The March 2012 VA examination report reflects that the examiner diagnosed psychotic behavior simulation in manipulative attempt for secondary gain and repeated episodes of drug-induced acute psychosis.  The examiner stated that the claims file and treatment records do not lend support to the six-month duration criteria being met for a formal schizophrenia diagnosis, especially given the evidence that many of his psychiatric hospitalizations have been associated with illicit drug intoxication and feigned psychosis in a manipulative attempt for secondary gain.  The examiner added that the Veteran was hospitalized in April 1975 (prior to service) for an acute psychotic episode probably secondary to drug ingestion and aggravated by analeptic drug and that it would be another four years before the claimant would demonstrate psychotic behavior warranting diagnosis and hospitalization.  The examiner concluded that the short duration of the acute psychotic episode in 1975 and lack of evidence of active symptoms of schizophrenia for four years indicates that the initial pre-military hospitalization is insufficient evidence to support a diagnosis of schizophrenia.  The examiner indicated that the treatment records and the appellant's self-report indicated that he has complaints of infrequent auditory hallucinations, which have been characterized by his VA treating psychiatrist as "atypical."  

In conclusion, the examiner opined that the Veteran's psychotic episodes and behaviors with resulting hospitalizations are at least as likely as not the direct result of drug intoxication or manipulative behavior attempts.  The examiner concluded that the claimed acquired psychiatric disorder is less likely than not supported by the record, as evinced by multiple evaluations and denials for service connection, treatment records supporting multiple instances of drug-induced psychosis, and documentation that indicates the presence of feigned psychotic symptoms for secondary gain.

In a January 2013 statement, a private psychiatrist opined that it is as least as likely as not that the Veteran has schizophrenia.  The doctor added that it is at least as likely as not that the appellant's in-service psychotic breaks were undiagnosed schizophrenia.  The psychiatrist concluded that it is as least as likely as not that the claimant's schizophrenia was aggravated by his military service.  The doctor opined that the Veteran has comorbid polysubstance abuse and a psychotic disorder and that it is very difficult to ascertain how much of the psychotic disorder is related to the polysubstance abuse.  The psychiatrist noted that the appellant continued to endorse psychotic symptoms in the absence of substance abuse that lends support to a diagnosis of schizophrenia rather than psychosis secondary to substance use.  The doctor added that it is interesting that during his years of incarceration the claimant was taking antipsychotic medications despite being in a controlled setting where it was highly unlikely he was abusing substances.  The psychiatrist indicated that if the Veteran has an underlying diagnosis of schizophrenia, it does not rule out psychotic symptoms while abusing substances.  The doctor concluded that it is as likely as not that the Veteran has an underlying psychotic disorder, which is worsened by medication noncompliance and polysubstance abuse.

The VA examiner addressed medical evidence showing that the Veteran may not have schizophrenia but did not address other medical evidence showing a diagnosis of schizophrenia such as prison treatment records and VA treatment records over many years.  Put another way, while the VA examiner provided a lengthy basis for his opinion, he failed to explain why the specific diagnoses of schizophrenia by many medical providers are incorrect.  As for the VA treating doctor, the psychiatrist's opinion is predicated on no drug use since 1984 or 1985 but there is also evidence of drug use since that time.  That said, the latest evidence of drug use is in 2011 and records post-dating the November 2011 VA treatment for drug use show a continued diagnosis of schizophrenia.  Thus, there is medical evidence of a diagnosis of schizophrenia in the absence of drug use, as also noted by the private psychiatrist in the January 2013 statement.  Moreover, a Social Security Administration psychologist determined that the Veteran has schizophrenia.  In light of the above, the evidence is in equipoise as to whether the Veteran has schizophrenia.  Davidson element (1), current disability, is satisfied.

Since there is a current diagnosis of schizophrenia, the next matter is whether the psychotic disorder preexisted active service.  At the June 1978 entrance examination, the psychiatric evaluation was normal.  The Veteran denied any history of psychiatric symptomatology as well as any hospitalizations.  An April 1975 private treatment record reflects that the appellant was treated for an acute psychotic episode probably secondary to drug ingestion and aggravated by an analeptic drug.  The January 2013 private psychiatrist concluded that it is as least as likely as not that the claimant's schizophrenia was aggravated by his military service.  Therefore, the private psychiatrist determined that the schizophrenia preexisted active service.  In light of the above, clear and unmistakable evidence establishes that the Veteran had schizophrenia prior to his period of active duty.

The final matter is whether there is clear and unmistakable evidence that the Veteran's preexisting schizophrenia was not aggravated during his period of active duty.  The January 2013 private psychiatrist opined that it is as least as likely as not that the claimant's schizophrenia was aggravated by his military service.  Given this opinion, the Board reaches the conclusion that the record, viewed as a whole, does not show by clear and unmistakable evidence that the Veteran's preexisting schizophrenia was not aggravated during service.  Thus, Davidson elements (2) and (3), in-service aggravation and medical nexus between the current schizophrenia and the in-service aggravation of schizophrenia, are satisfied, and service connection for schizophrenia is warranted.  The benefit sought on appeal is accordingly granted.


ORDER

Entitlement to service connection for schizophrenia is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


